           Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 1 of 25



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

BALTIMORE SCRAP CORP.,
Plaintiff
                                                           Civil Action No. ELH-18-2743
       v.

RLI INSURANCE CO.,
Defendant.


                                   MEMORANDUM OPINION

       In this insurance dispute, plaintiff Baltimore Scrap Corporation (“Baltimore Scrap”), a

scrap metal recycling business, filed suit against Executive Risk Specialty Insurance Company

(“Executive Risk”) and RLI Insurance Company (“RLI”) on September 5, 2018, alleging breach

of contract under all-risk insurance policies. ECF 1 (the “Complaint”). The Complaint asserts

claims that RLI (Count I) and Executive Risk (Count II) wrongfully denied coverage “for a series

of thefts” that occurred in one of plaintiff’s scrap yards. Id. ¶¶ 31-44. 1

       RLI answered the suit on March 7, 2019. ECF 24. Executive Risk moved to dismiss the

suit pursuant to Fed. R. Civ. P. 12(b)(6), alleging that the suit was untimely under Maryland’s

three-year statute of limitations, set forth in Md. Code (2013 Repl. Vol., 2018 Supp.), § 5-101 of

the Courts and Judicial Proceedings Article (“C.J.”). ECF 16. By Memorandum Opinion and

Order of April 26, 2019, the Court dismissed the suit as to Executive Risk. ECF 26; ECF 27.

       Now pending is plaintiff’s “Motion for Partial Summary Judgment.”            ECF 46 (the

“Baltimore Scrap Motion”). It is supported by seven exhibits. ECF 46-2 to ECF 46-8. RLI

opposes the Baltimore Scrap Motion and has filed a cross-motion for summary judgment. ECF


       1
        Subject matter jurisdiction is founded on diversity of citizenship, pursuant to 28 U.S.C.
§ 1332. ECF 1, ¶ 5.
           Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 2 of 25



48. That motion is supported by a memorandum of law (ECF 48-1) (collectively, the “RLI

Motion”) and five exhibits. ECF 48-3 to ECF 48-7. Baltimore Scrap filed a combined opposition

to the RLI Motion and a reply in support of its own summary judgment motion. ECF 51

(“Baltimore Scrap Reply”). It also filed eight additional exhibits. ECF 51-1 to ECF 51-8. RLI

has replied. ECF 52 (“RLI Reply”).

       The motions are fully briefed, and no hearing is necessary to resolve them. See Local Rule

105.6. For the reasons that follow, I shall deny the Baltimore Scrap Motion and grant the RLI

Motion.

                                  I.     Factual Background 2

                                       A. Procedural Background

       The Court issued a Scheduling Order on May 23, 2019. ECF 29. Among other things, it

set a discovery deadline of December 2, 2019, and a deadline of January 6, 2020, for dispositive

pretrial motions. Id. at 1.

       On October 21, 2019, well before the discovery deadline set in the Scheduling Order (ECF

29), Baltimore Scrap filed a motion for partial summary judgment as to RLI. See ECF 35. RLI

did not timely respond. See Docket. However, months later, on March 11, 2020, RLI sought leave

to file an opposition as well as a cross-motion for summary judgment. ECF 37. It also filed a

“Consent Motion to Modify/Reset the Scheduling Order.” ECF 38. In ECF 38, RLI asked for

additional time to respond to plaintiff’s summary judgment motion and to “conduct limited

discovery of the Plaintiff.” Id. ¶ 9. By Order of March 12, 2020 (ECF 39), I denied as premature

plaintiff’s motion for partial summary judgment (ECF 35). And, I denied as moot RLI’s motion



       2
        The Court cites to the electronic pagination, which does not always correspond to the page
number imprinted on the submission.

                                                2
         Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 3 of 25



for leave to file an opposition (ECF 37) and granted what I thought was a consent motion to modify

the schedule (ECF 38).

       Plaintiff subsequently filed a “Motion for Reconsideration.” ECF 40. It expressed

opposition to the scheduling motion (ECF 38) and disputed that it had ever consented, despite the

representation of RLI in ECF 38. Id. Accordingly, I issued an Order on April 29, 2020 (ECF 42),

directing RLI to respond to ECF 40 by May 28, 2020. RLI failed to do so. See Docket.

Accordingly, I issued another set of deadlines for discovery and the filing of dispositive motions.

ECF 45. The Baltimore Scrap Motion followed on July 8, 2020. ECF 46.

                                       B. The Theft Scheme

       The material facts of the case are largely undisputed. See ECF 46 at 2-5 (“Undisputed

Material Facts”); ECF 48-1 at 7-9 (“Statement of Undisputed Facts”).

       Baltimore Scrap is a scrap metal recycling company with locations throughout Maryland.

ECF 1, ¶ 7. It “purchases scrap metal from industry, government, auto salvage yards, demolition

contractors, and farms, as well as from the general public.” Id. According to James Burnett,

plaintiff’s Chief Financial Officer (“CFO”), the company’s Baltimore facility buys both “ferrous

metal and material that contains both ferrous and non-ferrous metal.” ECF 51-7 (Declaration of

James Burnett); but see ECF 48-5 (Civil Trial Transcript, dated March 4, 2016) at 4, Tr. 21-22

(James Ross, scrap purchasing manager for Baltimore Scrap, explaining that the company only

deals with ferrous metals).

       Baltimore Scrap purchases scrap from customers in various ways. According to Baltimore

Scrap, one method involves a customer driving into the facility, where his or her vehicle is

weighed. The customer then unloads the metal at a particular site in the scrap yard, for purchase

by plaintiff. ECF 51-1 (Initial Claim Email of 2/2/2015) at 4; ECF 48-4 at 20, Tr. 1-12. Then, the



                                                3
           Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 4 of 25



customer returns to the scale, where his vehicle is weighed without the material on it. Id. The

customer receives a ticket with a value that is based on the type of material in the load and the

weight difference of the vehicle. Id. The customer then signs one part of the ticket and gives it

back to the Baltimore Scrap employee at the scale and scans the other part of the ticket at an ATM

on the site, where a cash payment is dispensed. Id.

       On October 24, 2014, a Baltimore Scrap employee discovered that Kenneth Grimes, “a

regular customer,” ECF 46 at 2, was “pretending to sell scrap metal” to plaintiff and then collecting

payment “from an un-manned ATM” located on plaintiff’s premises, “without actually providing

any scrap metal.” ECF 46-2 (RLI’s Declination Letter) at 2. In particular, Grimes falsely

represented that he was selling metal at Baltimore Scrap’s main facility on Vera Street in

Baltimore. ECF 51-1 at 3-4; ECF 46-2 at 1.

       Grimes, an employee of Otis Elevator (“Otis”) 3 from 2011 through 2014 (ECF 48-5 at 3,

Tr. 19-20), “would arrive at the Baltimore Scrap Corporation location with a truckload of metal,”

i.e., elevator counter-weights, and he “went through the process to weigh his truck and load, left

the premises and dropped of[f] the counter-weights at another location, returned with an empty

truck to be weighed, and then collected money from the un-manned Baltimore Scrap Corporation

ATM for the weight of the metal that he pretended to provide.” ECF 46-2 at 2-3. At the end of

each transaction, Grimes would sign the ticket that he scanned at the ATM ostensibly on behalf of

his employer, Otis. ECF 51-1 at 2. And, he made it appear as if he had deposited the load of scrap

in the yard when, in actuality, he had left it elsewhere. Id.




       3
          The parties refer to Otis as Otis Elevator, Otis Technology, and Otis Corporation in
different motions and exhibits. Because the plaintiff uses Otis Elevator in the Complaint, ECF 1,
¶ 11, the Court will also use that name.

                                                  4
         Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 5 of 25



       After the Baltimore Scrap employee discovered the incident, Baltimore Scrap reviewed its

security footage from a security camera that was installed in July 2014. ECF 46-2 at 3; ECF 51-1

at 4; ECF 51-4 at 1-2. The footage for a four-month period revealed that Grimes had committed

the same act 23 times between July 30, 2014 and October 23, 2014. Id. In each video, Grimes

was observed being weighed with a load of metal and then driving off the property with the

material still in his vehicle. Id. Grimes obtained $23,013 in that period of time. ECF 46-2 at 3.

       Baltimore Scrap also reviewed its transaction history with Otis from January 2005 and

identified all the tickets signed by Grimes. ECF 51-1 at 5-14. The tickets revealed that Grimes

had been bringing scrap metal to the Baltimore Scrap facility since March 2011 and had obtained

about $240,000 over the four-year period. Id. at 2; ECF 48-4 at 47, Tr. 14-17; ECF 48-6 (Baltimore

Scrap’s Responses to RLI Requests for Admissions), ¶ 2. Yet, according to Baltimore Scrap,

Grimes never delivered any scrap material during this period. ECF 48-4 at 47, Tr. 20-21.

       In response to inquiries from Baltimore Scrap about these incidents, Otis indicated that it

only received the cash for one ticket from Baltimore Scrap in 2014 and it was not one of the tickets

that was signed by Grimes. ECF 51-1 at 2; ECF 48-4 at 48, Tr. 15-19. Moreover, Otis maintained

that it never authorized Grimes to scrap any material and never received any payment from Grimes

for the money that Grimes received from Baltimore Scrap. ECF 48-6, ¶¶ 4-5. Nor did Otis believe

that any of its counter-weights were missing. ECF 48-4 at 15, Tr. 13-20.

       On December 5, 2014, the State of Maryland charged Grimes with theft of $23,013 for the

23 incidents that were captured on the security footage from July 30, 2014 to October 24, 2014.

See ECF 46-3 (Certified Copy of the Docket for the criminal conviction); State of Maryland v.

Kenneth Grimes, 5B02279247 (Dist. Ct. Md. Balt. Cty.); ECF 46-2 at 3; ECF 48-4 at 47, Tr. 11-

13. Grimes was subsequently convicted and, as part of his sentence, the court ordered him to pay



                                                 5
           Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 6 of 25



restitution. Id. The restitution has since been paid and the amount is not part of plaintiff’s claim

to RLI. ECF 1, ¶ 12; ECF 48-4 (Testimony of James D. Burnett) at 26, Tr. 3-5; ECF 46-2 at 3.

       Baltimore Scrap also brought a civil suit in State court against Grimes on May 19, 2015,

alleging fraud, and seeking to recover for the incidents that occurred before July 2014. See ECF

46-4 (Docket, Complaint, and Judgment for the civil case); Baltimore Scrap v. Grimes, 24-C-

15002598 (Circ. Ct. Balt. Cty.). At trial, Grimes admitted that after the initial weigh in, he would

unload his truck somewhere else, then come back to Baltimore Scrap to have his truck weighed

again to generate a sales ticket, with the goal of obtaining money from Baltimore Scrap without

leaving any scrap metal at the yard. ECF 48-7 (Civil Trial transcript, dated March 7, 2016) at 3,

Tr. 9-20. Other evidence established that Baltimore Scrap did not purchase any scrap metal from

Grimes during the period in issue. See, e.g., ECF 48-5 at 6, Tr. 14-15 (Testimony of Mr. Ross: “I

don’t believe [Baltimore Scrap] purchased any scrap metal.”).

       On March 7, 2016, a jury in the Circuit Court for Baltimore City found Mr. Grimes liable

for fraud, and a judgment was entered against him in the amount of $196,081.05. ECF 46-4 at 9;

Baltimore Scrap v. Grimes, 24-C-15002598 (Circ. Ct. Md. Balt. Cty. March 7, 2016). Mr. Grimes

has begun making small payments on the judgment, which were excluded from plaintiff’s claim

against its insurer. ECF 1, ¶ 16; ECF 46 at 8 n.3.

                                      C. The Insurance Policy

       Baltimore Scrap claims that, “at all relevant times,” it was “covered under a comprehensive

insurance program, including a Commercial Property Coverage Policy with RLI and a Crime

Policy with Executive Risk.” ECF 1, ¶ 18. 4



       4
         As noted, Executive Risk was dismissed from the suit on April 26, 2019 (ECF 27).
Therefore, the Court will only consider Baltimore Scrap’s policy with RLI.

                                                 6
         Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 7 of 25



       For the period from October 1, 2012 to October 1, 2013, Baltimore Scrap was insured by

RLI under Policy Number ILM0200150. ECF 46-5 (the “Policy”). The Policy was subsequently

renewed for the periods of 2013 to 2014 and 2014 to 2015. ECF 48-6, ¶¶ 32-35.

       Under the Policy, RLI promised to “cover risks of direct physical loss to covered property

at a ‘covered location’ caused by a covered peril.” ECF 46-5 at 47. One category of covered

property is “Covered Business Personal Property,” which is defined as “‘your’ business personal

property in buildings or structures at a ‘covered location’ or in the open (or in vehicles) on or

within 1,000 feet of a ‘covered location.’” Id. at 48. Moreover, the Policy “cover[s] risks of direct

physical loss unless the loss is limited or caused by a peril that is excluded.” Id. at 58.

       Under the “Property Not Covered” section, the Policy provides, ECF 46-5 at 50: “Money,

Securities, Accounts, and Valuable Papers – Except as provided elsewhere in this policy, ‘we’

do not cover ‘money’, ‘securities’, accounts, bills, and the cost to reproduce, replace, or restore

‘valuable papers’ and lost information.” And, in the definitions section, “money” is defined as

“currency, bullion, coins, bank notes in current use, and traveler’s checks, registered checks, and

money orders held for sale to the public.” ECF 46-5 at 44.

       Baltimore Scrap also purchased a “Coverage Extension” for “Fraud and Deceit.” In the

section titled “COVERAGE EXTENSIONS” the Policy states, ECF 46-5 at 51:

               5.      Fraud and Deceit – “We” pay up to $5,000 for “theft” of covered
                       property when “you”, “your” agents, customers, or consignees are
                       fraudulently induced to part with the covered property:

                       a.      to persons who falsely represent themselves as the proper
                               persons to receive the property; or

                       b.      by the acceptance of fraudulent bills of lading or shipping
                               receipts.




                                                  7
         Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 8 of 25



       The $5,000 limit for “Fraud and Deceit” was extended to $500,000 in Baltimore Scrap’s

policy with RLI. ECF 46-5 at 36.

       Another set of exclusions, under the “Perils Excluded” section, provides, in relevant part,

ECF 46-5 at 63: “u. Voluntary Parting – Except as provided under Coverage Extensions – Fraud

and Deceit, ‘we’ do not pay for loss caused by or resulting from voluntary parting with title to or

possession of any property because of any fraudulent scheme, trick, or false pretense.”

       An endorsement titled “Property Excluded” states, ECF 46-5 at 73: “This endorsement

changes the policy” and it also says “PLEASE READ THIS CAREFULLY.” Further, it states,

id.:

       PROPERTY NOT COVERED

               “We” do not cover the property described below:

               Property of others for which “you” are responsible as a warehouseman,
               meaning one which stores property of others under a warehouse agreement
               or other contract for storage.

               “Your” stock in trade OTHER THAN NONFERROUS METALS,
               including but not limited to Ferrous Metals, Cardboard, Paper, Plastics,
               Rubber, etc.

               “Your” stock in trade of Gold, Silver, Platinum, Iridium, Palladium,
               Rhodium, Ruthenium, and Osmium, or alloys thereof, in any form.

               Railroad Rolling Stock

       And, another endorsement expressly provides: “THIS ENDORSEMENT CHANGES

THE POLICY. PLEASE READ IT CAREFULLY.” Id. at 115. Titled “COMMERCIAL

OUTPUT PROGRAM COVERAGE PART DEDUCTIBLE,” it provides for a $25,000

deductible, and greater deductibles as specified. Id.




                                                 8
         Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 9 of 25



                                      D. The Insured’s Claim

       On February 2, 2015, Baltimore Scrap submitted an insurance claim to RLI under the

Policy for losses incurred as a result of Grimes’s fraudulent scheme (the “Claim”). ECF 51-1. The

email with the initial claim included a memorandum detailing the incidents involving Grimes, a

police report from October 24, 2014, and a chart of Baltimore Scrap’s transaction history with Otis

dating back to 2005. Id. The claim alleges that Baltimore Scrap lost approximatively $240,000

as a result of Grimes’s conduct between 2011 and 2014. Id.

       RLI responded to Baltimore Scrap’s Claim by letter of March 23, 2015. ECF 51-2. In the

letter, RLI sent Baltimore Scrap a general reservation of rights, cited language from Baltimore

Scrap’s Policy, and advised that RLI was investigating the matter. Id. More specifically, RLI

cited the Policy’s provision on money as property not covered (ECF 46-5 at 50) and the coverage

extension for fraud and deceit (ECF 46-5 at 51). Id. at 3.

       On April 9, 2015, RLI sent another letter to Baltimore Scrap, again reserving its rights and

copying additional provisions from the Policy. ECF 51-3 (Letter from RLI to Baltimore Scrap,

dated April 9, 2015). In addition to the Policy provisions cited in the letter of March 23, 2015,

RLI referenced the provision on exclusion of losses resulting from “Voluntary Parting.” Id. at 4;

see ECF 46-5 at 63. RLI also cited the Policy’s requirement for the insured to provide a “proof of

loss,” submit to “examination under oath,” and produce records. ECF 51-3 at 4. And, RLI asked

to examine James Burnett and Jeffrey Ross under oath and requested various categories of

documents related to Baltimore Scrap’s claim. Id. at 4-5. In addition, RLI requested a proof of

loss statement. Id.

       Baltimore Scrap submitted the requested proof of loss statement to RLI on April 27, 2015.

ECF 46-6 (the “Statement”). Although plaintiff asserts that the actual cash value of the loss was



                                                9
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 10 of 25



$240,000, the Policy with RLI did not begin until October 2012. Therefore, in the Statement,

Baltimore Scrap stated that the actual cash value of the property at the time of the loss, i.e., after

October 2012, was $162,426. Id. at 2. That sum reflects the amount of losses incurred after

October 2012. See ECF 48-4 at 44, Tr. 20-21; id. at 45, Tr. 1-8. And, after deducting the

reimbursement from Grimes’s restitution payments, Baltimore Scrap claimed a loss of $139,413.

Id. Further, after subtracting the deductible of $25,000, as provided by the Policy, Baltimore Scrap

claimed $114,413 in damages due under the Policy. Id.

       RLI examined Mr. Burnett under oath on April 29, 2015, as part of its investigation. See

ECF 48-4. Mr. Burnett explained that Baltimore Scrap’s insurance broker, Commercial Insurance

Associates, was not sure whether the Claim would be covered by the Policy. ECF 48-4 at 30-31.

And, if there was coverage under the Policy, then it would likely be under fraud coverage because

it “was dollars involved as opposed to inventory.” Id. at 31, Tr. 3-5. Mr. Burnett stated, id. at 31,

Tr. 8-13: “Originally [the insurance brokers] were saying well, it’s property. If it’s inventory

you’re not covered for that. I’m like well, nobody stole inventory. I have to have inventory for

somebody to steal. I never got anything. What they got was money. Oh, that’s different, that

works in your favor.” But, Mr. Burnett did not know how the insurance brokers came to that

conclusion. Id. at 32, Tr. 14-17.

       In discussing Grimes’s actions, Mr. Burnett noted that Grimes “didn’t drop off any

[material] for the period he was under review.” ECF 48-4 at 47, Tr. 20-21. He also confirmed

that “it’s [the Baltimore Scrap] position we never received any of this material from Mr. Grimes.”

ECF 48-4 at 48, Tr. 18-19. And, he recounted that Baltimore Scrap “went back to Otis Technology

and they said that they didn’t sell this material. And [also] the only ticket we got from Otis that

got paid was in 5/14.” Id.



                                                 10
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 11 of 25



       By letter dated September 10, 2015, RLI denied Baltimore Scrap’s Claim on four grounds.

ECF 46-2 (“Declination Letter”) at 3-5. First, RLI stated that Baltimore Scrap “has not met its

burden to establish that $139,413 was stolen from it in the applicable time period before July

2014…. Mr. Grimes was not criminally charged with theft for any of these alleged incidents and

Baltimore Scrap Corporation has not produced evidence to establish that such amounts were stolen

by Mr. Grimes.” Id. at 3. Second, even if the alleged thefts occurred, “the theft was of ‘money,’

which is explicitly not covered under the policy” pursuant to the Policy section on “Property Not

Covered.” Id. at 4. Third, “the Perils Excluded portion of the [P]olicy…excludes coverage for the

fraudulent scheme or false pretense involved with Mr. Grimes’ alleged theft[.]” Id. at 4 (quoting

the Policy provision on “Voluntary Parting”). Finally, the “Fraud and Deceit Coverage Extension”

is not applicable because “[i]n order for this Fraud and Deceit coverage to apply, the ‘theft’ must

be of covered property” and “‘money’ is not covered property under the policy.” Id. RLI also

asserted the right to raise certain other defenses, including that each theft “may be considered a

separate occurrence, which would give rise to a separate $25,000 deductible for each theft.” Id. at

5.

       On December 22, 2016, Baltimore Scrap, through counsel, responded to the Declination

Letter. ECF 46-7. Counsel took “exception with many of the conclusions set forth in the letter.”

Id. at 2. Baltimore Scrap’s attorney asserted, id.: “From my review of the letter and the underlying

facts, it appears that contrary to controlling law, RLI’s investigation of this claim consisted of a

review of facts and policy language in such a way as to avoid its coverage obligations.”

       Thereafter, Baltimore Scrap challenged each of RLI’s reasons for the denial of coverage.

First, in response to RLI’s assertion that Baltimore Scrap did not meet its burden to establish that

$139,413 was stolen, Baltimore Scrap claimed that it supplied RLI with “significant evidence



                                                11
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 12 of 25



against Mr. Grimes” and an “accounting of the amount lost.” Id. And, the civil judgment against

Grimes, in the amount of $196,081.05, “confirms that RLI’s denial of coverage based upon a

purported lack of evidence as to the existence and amount of the loss was baseless.” Id. at 2-3.

       In response to RLI’s contention that the theft was of money and thus not covered property,

Baltimore Scrap explained that Grimes “did not steal money.” Id. at 3. Rather, “Mr. Grimes

committed fraud by removing property that Baltimore Scrap paid for.” Id. Therefore, “[t]he

materials taken from the Baltimore Scrap facility constituted covered ‘property.’” Id. As to RLI’s

claim that the loss is excluded pursuant to the “Voluntary Parting” exclusion, Baltimore Scrap

asserted that “[t]his exclusion only applies when an insured voluntary [sic] parts with possession

of property. Baltimore Scrap did not voluntarily part with the scrap, it was removed from the

Baltimore Scrap yard by Mr. Grimes without Baltimore Scrap’s knowledge or consent.” Id. And,

Baltimore Scrap posited that, even if the “Voluntary Parting” exclusion applied to the Claim, the

“exclusion does not apply to loss under the Fraud and Deceit extension of coverage.” Id. In its

view, the “Fraud and Deceit” extension applies because the theft was not of money. Id.

       In conclusion, Baltimore Scrap argued that it was “forced to pursue and pay for the civil

action against Mr. Grimes because RLI breached its coverage obligation.” Id. Therefore, it

concluded that RLI is liable to Baltimore Scrap “for the amount of theft by Mr. Grimes as

confirmed by the civil judgment ($196,081.05) plus the attorney’s fees ($55,198.58).” Id.

       RLI refuted Baltimore Scrap’s arguments in a letter dated February 21, 2017. See ECF 46-

8. First, in response to Baltimore Scrap’s claim that RLI was attempting to avoid its coverage

obligation, RLI stated that it “received notice of this matter on February 2, 2015, and thereafter it

conducted a thorough investigation of the facts surrounding the thefts,” including “conducting

Examinations under Oath of the owner and CFO of Baltimore [Scrap] to ensure all information



                                                 12
            Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 13 of 25



was collected for our consideration.” ECF 46-8 at 2. And, “[p]rior to issuing its September 10,

2015 declination letter RLI… requested copies of additional information (i.e. correspondence

between Baltimore [Scrap] and its insurance broker) but Baltimore advised those documents would

not be provided. Accordingly, a declination letter was issued based on the information available

to RLI at that time.” Id.

        Moreover, RLI maintained that Baltimore Scrap’s letter “does not provide any new factual

information or legal support that warrants any change in RLI’s previous coverage declination.”

Id. The fraud conviction against Mr. Grimes, RLI alleged, “does not change the fact that what he

stole from Baltimore [Scrap] was money taken from the ATM based upon a fraudulent scheme

that did not involve the actual delivery or theft of any scrap or ‘property.’” Id.

        In this regard, RLI explained that its investigation revealed that “Mr. Grimes pretended to

sell scrap metal to Baltimore, but he never actually sold or provided any scrap metal before taking

money out of the un-manned ATM on the premises.” Id. at 3. And, “the metal Mr. Grimes brought

in for weighing was in the form of elevator counter-weights, which were not scrap and which he

never had any intention of scrapping or dropping off at Baltimore.” Id. Finally, RLI concluded,

id. at 3:

        While Mr. Grimes has now been convicted of fraud with regard to the thefts that
        occurred prior to July 2014, and which were not captured on security video, no
        information has been provided to establish that his method of stealing from
        Baltimore was any different prior to the time it was captured on security video
        and/or that any scrap or “property” was ever actually taken or stolen from Baltimore
        by Mr. Grimes.

            Accordingly, RLI determined that plaintiff’s loss was not covered under the Policy.




                                                   13
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 14 of 25



                                       II.    Legal Standards

                                       A. Summary Judgment

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is appropriate

only “if the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24

(1986); see also Cybernet, LLC v. David, 954 F.3d 162, 168 (4th Cir. 2020); Variety Stores, Inc.

Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Iraq Middle Mkt. Dev. Found v.

Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). To avoid summary judgment, the nonmoving party

must demonstrate that there is a genuine dispute of material fact so as to preclude the award of

summary judgment as a matter of law. Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009);

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986); see also

Gordon v. CIGNA Corp., 890 F.3d 463, 470 (4th Cir. 2018).

      The Supreme Court has clarified that not every factual dispute will defeat a summary

judgment motion. “By its very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). A fact is

“material” if it “might affect the outcome of the suit under the governing law.” Id. at 248.

      There is a genuine issue as to material fact “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.; see CTB, Inc. v. Hog Slat, Inc., 954 F.3d 647,

658 (4th Cir. 2020); Variety Stores, Inc., 888 F.3d at 659; Sharif v. United Airlines, Inc., 841 F.3d

199, 2014 (4th Cir. 2016); Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013). On

the other hand, summary judgment is appropriate if the evidence “is so one-sided that one party



                                                 14
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 15 of 25



must prevail as a matter of law.” Anderson, 477 U.S. at 252. But, “the mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.” Id.

       “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [its] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514,

522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 541 U.S. 1042 (2004); see

Celotex, 477 U.S. at 322-24. And, the court must view all of the facts, including reasonable

inferences to be drawn from them, in the light most favorable to the nonmoving party. Ricci, 557

U.S. at 585-86; Matsushita Elec. Indus. Co., 475 U.S. at 587; accord Hannah P. v. Coats, 916 F.3d

327, 336 (4th Cir. 2019); Variety Stores, Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Lee v.

Town of Seaboard, 863 F.3d 323, 327 (4th Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th

Cir. 2013).

      The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

considering a summary judgment motion, the court may not make credibility determinations.

Wilson v. Prince George’s Cty., 893 F.3d 213, 218-19 (4th Cir. 2018);                Jacobs v. N.C.

Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir. 2015); Mercantile Peninsula Bank

v. French, 499 F.3d 345, 352 (4th Cir. 2007). Therefore, in the face of conflicting evidence, such

as competing affidavits, summary judgment ordinarily is not appropriate, because it is the function

of the fact-finder to resolve factual disputes, including matters of witness credibility. See Black &

Decker Corp. v. United States, 436 F.3d 431, 442 (4th Cir. 2006); Dennis v. Columbia Colleton



                                                 15
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 16 of 25



Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002). That said, “a party’s ‘self-serving opinion

... cannot, absent objective corroboration, defeat summary judgment.’” CTB, Inc., 954 F.3d at

658-59 (quoting Williams v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004)). In other words,

“[u]nsupported speculation is not sufficient to defeat a summary judgment motion.” Felty v.

Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987); Harris v. Home Sales Co., 499 F.

App’x 285, 294 (4th Cir. 2012).

      When, as here, the parties have filed cross-motions for summary judgment, the court

“‘consider[s] each motion separately on its own merits to determine whether either of the parties

deserves judgment as a matter of law.’” Def. of Wildlife v. N.C. Dep’t of Transp., 762 F.3d 374,

392 (4th Cir. 2014) (citation omitted). In doing so, the court “‘resolve[s] all factual disputes and

any competing, rational inferences in the light most favorable to the party opposing that motion.’”

Id. at 393 (quoting Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003), cert. denied, 540

U.S. 822 (2003)); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003).

      Simply because both parties have filed for summary judgment does not mean that summary

judgment to one party or another is necessarily appropriate. Rather, “[b]oth motions must be

denied if the court finds that there is a genuine issue of material fact.” 10A C. WRIGHT, A. MILLER,

& M. KANE, FEDERAL PRACTICE & PROCEDURE § 2720 (4th ed. Suppl. 2020) (WRIGHT & MILLER).

                                          B. Choice of Law

       Jurisdiction is based on diversity of citizenship. ECF 1, ¶ 5; see 28 U.S.C. § 1332. When

a federal court sits in diversity, it must “apply the forum state’s substantive laws, including its

choice of law rules.” Small v. WellDyne, Inc., 927 F.3d 169, 173 n.3 (4th Cir. 2019); see Francis

v. Allstate Ins. Co., 709 F.3d 362, 369 (4th Cir. 2013); CACI Int’l, Inc. v. St. Paul Fire & Marine

Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009); Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d



                                                16
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 17 of 25



270, 275 (4th Cir. 2007); see also WRIGHT & MILLER, § 4501. Maryland is, of course, the forum

state. Therefore, I shall apply Maryland’s choice of law rules.

       Under Maryland’s choice-of-law principles for contract claims, Maryland follows the rule

of lex loci contractus, applying the substantive law of the state where the contract was formed,

unless there is a choice-of-law provision in the contract. Erie Ins. Exch. v. Heffernan, 399 Md.

598, 925 A.2d 636, 648-49 (2007); Am. Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560,

573, 659 A.2d 1295, 1301 (1995); see also Cunningham v. Feinberg, 441 Md. 310, 326, 107 A.3d

1194, 1204 (2015); Lewis v. Waletzky, 422 Md. 647, 657 n.8, 31 A.3d 123, 129 n.8 (2011).

       Here, the parties seem to assume that Maryland law applies, without discussion. It appears

that the contract was formed in Maryland, although the parties do not make this expressly clear. I

shall apply Maryland law.

                      C. Principles of Contract Construction in Maryland

       Maryland law is well settled that “the interpretation of an insurance policy is governed by

the same principles generally applicable to the construction of other contracts.” Mitchell v. AARP,

140 Md. App. 102, 116, 779 A.2d 1061, 1069 (2001); see Connors v. Gov’t Emps. Ins. Co., 442

Md. 466, 480, 113 A.3d 595, 603 (2015); Moscarillo v. Prof’l Risk Mgmt. Servs., Inc., 398 Md.

529, 540, 921 A.2d 245, 251 (2007); State Farm Mut. Ins. Co. v. DeHaan, 393 Md. 163, 193, 900

A.2d 208, 225-26 (2006); MAMSI Life & Health Ins. Co. v. Callaway, 375 Md. 261, 279, 825 A.2d

995, 1005 (2003).      Accordingly, “‘ordinary principles of contract interpretation apply.’”

Megonnell v. United Servs. Auto. Ass’n, 368 Md. 633, 655, 796 A.2d 758, 772 (2002) (citation

omitted); Dutta v. State Farm Ins. Co., 363 Md. 540, 556, 769 A.2d 948, 957 (2001).

       The court bears responsibility for ascertaining the scope and limitations of an insurance

policy. See Fister v. Allstate Life Ins. Co., 366 Md. 201, 210, 783 A.2d 194, 199 (2001); Mitchell



                                                17
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 18 of 25



v. Md. Cas. Co., 324 Md. 44, 56, 595 A.2d 469, 475 (1991). In Maryland, the insured party bears

the burden of proving that coverage exists. See Prop. & Cas. Ins. Guar. Corp. v. Beebe-Lee, 431

Md. 474, 490, 66 A.3d 615, 624 (2013); White Pine Ins. Co. v. Taylor, 233 Md. App. 479, 497,

165 A.3d 624, 633 (2017). If coverage is established, the burden shifts to the insurer to establish

that a certain claimed loss falls within a policy exclusion. Beebe-Lee, 431 Md. at 490, 66 A.3d at

624; see also Finci v. Am. Cas. Co., 323 Md. 358, 593 A.2d 1069, 1087 (1991); White Pine Ins.,

233 Md. App. at 497, 165 A.3d at 633. Because “‘exclusions are designed to limit or avoid

liability, they will be construed more strictly than coverage clauses and must be construed in favor

of a finding of coverage.’” Megonnell, 368 Md. at 656, 796 A.2d at 772 (citation omitted).

       In “‘deciding the issue of coverage under an insurance policy, the primary principle of

construction is to apply the terms of the insurance contract itself.’” Universal Underwriters Ins.

Co. v. Lowe, 135 Md. App. 122, 137, 761 A.2d 997, 1005 (2000) (quoting Bausch & Lomb, Inc.

v. Utica Mut. Ins. Co., 330 Md. 758, 779, 625 A.2d 1021 (1993)). The insurance policy, including

endorsements, “must be construed as a whole and ‘the character of the contract, its purpose, and

the facts and circumstances of the parties at the time of execution’ must be examined.” United

Servs. Auto. Ass’n v. Riley, 393 Md. 55, 79, 899 A.2d 819, 833 (2006) (quoting Chantel Assocs. v.

Mt. Vernon Fire Ins. Co., 338 Md. 131, 142, 656 A.2d 779, 784 (1995)); accord Clendenin Bros.,

390 Md. at 459, 889 A.2d at 392; see Pacific Indem. Co. v. Interstate Fire & Cas. Co., 302 Md.

383, 388, 488 A.2d 486, 488 (1985); see also Capital City, 788 F.3d at 379. “In general, the main

insurance policy and an endorsement constitute a single insurance contract, and an effort should

be made to construe them harmoniously.” Prince George’s Cty. v. Local Gov’t Ins. Trust, 388

Md. 162, 173, 879 A.2d 81, 88 (2005).




                                                18
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 19 of 25



       As the Maryland Court of Appeals has explained, judicial “interpretation of insurance

contracts to determine the scope and limitations of the insurance coverage, like any other contract,

begins with the language employed by the parties.” MAMSI Life & Health Ins. Co. v. Callaway,

375 Md. 261, 279, 825 A.2d 995, 1005 (2003). Generally, Maryland courts “analyze the plain

language of [an insurance] contract according to the words and phrases in their ordinary and

accepted meanings as defined by what a reasonably prudent lay person would understand them to

mean.” Universal Underwriters Ins. Co., 135 Md. App. at 137, 761 A.2d at 1005; see Litz v. State

Farm Fire & Cas. Co., 346 Md. 217, 224, 695 A.2d 566, 569 (1997); accord Capital City Real

Estate, LLC v. Certain Underwriters at Lloyd’s, 788 F.3d 375, 379 (4th Cir. 2015).

       Where the insurance policy is unambiguous, the meaning of the terms is determined by the

court as a matter of law. Clendenin Bros. Inc. v. U.S. Fire Ins. Co., 390 Md. 449, 459, 889 A.2d

387, 393 (2006); see Pa. Nat. Mut. Cas. Ins. Co. v. Roberts, 668 F.3d 106, 118 (4th Cir. 2012). In

that circumstance, “‘a court has no alternative but to enforce those terms.’” Megonnell, 368 Md.

at 655, 796 A.2d at 772 (quoting Dutta, 363 Md. at 557, 769 A.2d at 1138).

       “‘If the policy’s language is clear and unambiguous, the Court will assume the parties

meant what they said.’” Capital City, 788 F.3d at 379 (quoting Perini/Tompkins Joint Venture v.

Ace Am. Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013)). In the absence of “an indication that the

parties intended to use words in the policy in a technical sense, they must be accorded their

customary, ordinary, and accepted meaning.’” Md. Cas. Co. v. Blackstone Intern. Ltd., 442 Md.

685, 695, 114 A.3d 676, 681 (2015) (quoting Mitchell, 324 Md. at 56, 595 A.2d at 475). However,

if there is evidence that the parties intended to ascribe a special or technical meaning to certain

words used in an insurance contract, those words are construed in accordance with that

understanding. Valliere v. Allstate Ins. Co., 324 Md. 139, 142, 596 A.2d 636, 638 (1991) (“When



                                                19
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 20 of 25



a policy defines a term in a manner which differs from the ordinary understanding of that term, the

policy definition controls.”); see also Dutta, 363 Md. at 556, 769 A.2d at 957.

       A policy term is considered “ambiguous if, to a reasonably prudent person, the term is

susceptible to more than one meaning.” Cole v. State Farm Mut. Ins. Co., 359 Md. 298, 306, 753

A.2d 533, 537 (2000). And, if a contractual term is ambiguous, the court may consult “extrinsic

sources” to ascertain the meaning. Id. at 305, 753, A.2d at 537.

       However, a contract is not ambiguous merely because the parties do not agree on its

meaning. Fultz v. Shaffer, 111 Md. App. 278, 299, 681 A.2d 568, 578 (1996). Rather, a contract

is ambiguous “when the language of the contract is susceptible of more than one meaning to a

reasonably prudent person.” Auction & Estate Representatives, Inc. v. Ashton, 354 Md. 333, 340,

731 A.2d 441, 444-45 (1999); see also Cochran v. Norkunas, 398 Md. 1, 17, 919 A.2d 700, 710

(2007); Calomiris, 353 Md. at 436, 727 A.2d at 363.

       Maryland courts “‘will ordinarily avoid interpreting contracts in a way that renders its

provisions superfluous.’” Calomiris v. Woods, 353 Md. 425, 442, 727 A.2d 358, 366 (1999)

(quoting State Highway v. Bramble, 351 Md. 226, 237, 717 A.2d 943, 948 (1998)). The court

“cannot accept an interpretation that would nullify” one phrase “to substitute it with a contradictory

formulation.” Calomiris, 353 Md. at 442, 727 A.2d at 366.

       Notably, “‘unlike the majority of other states, Maryland does not follow the rule that

insurance policies are to be most strongly construed against the insurer.’” Capital City, 788 F.3d

at 379 (quoting Empire Fire & Marine Ins. Co. v. Liberty Mut. Ins. Co., 117 Md. App. 72, 97, 699

A.2d 482, 494 (1997)); see Megonnell, 368 Md. at 655, 796 A.2d at 771; Bushey v. N. Assurance

Co. of Am., 362 Md. 626, 632, 766 A.2d 598, 601 (2001); Collier v. MD-Individual Practice Ass’n,

327 Md. 1, 5, 607 A.2d 537, 539 (1992). But, “if ambiguity is determined to remain after



                                                 20
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 21 of 25



consideration of extrinsic evidence, ‘it will ordinarily be resolved against the party who drafted

the contract,’ where no material evidentiary factual dispute exists.” Clendenin Bros., 390 Md. at

459-60, 889 A.2d at 394; see Callaway, 375 Md. at 280, 825 A.2d at 1005-06 (“[W]hen a term in

an insurance policy is found to be ambiguous, the court will construe that term against the drafter

of the contract which is usually the insurer.”). In other words, where ambiguous language remains,

the court “construe[s] that language ‘liberally in favor of the insured and against the insurer as

drafter of the instrument.’” Connors, 442 Md. at 481-83, 113 A.3d at 603-05 (emphasis in original)

(quoting Megonnell, 368 Md. at 655, 796 A.2d at 772).

                                       III.    Discussion

       Both parties seek summary judgment on the grounds that there is no genuine dispute as to

the facts of the Claim and the Policy is clear and unambiguous. Baltimore Scrap argues that the

Policy unambiguously covers the Claim, while RLI contends that the Policy unambiguously

precludes any coverage. Alternatively, Baltimore Scrap suggests that, if the Court does not agree

with its construction of the Policy, then the Policy is ambiguous, and must be construed in its favor,

or submitted to the jury for resolution. ECF 51 at 4.

       According to plaintiff, Baltimore Scrap lost covered property, not money, because Grimes

“took the scrap he was paid for and removed it from the yard.” ECF 46 at 7. And, it contends that

the Policy clearly covers direct physical losses of property and losses of property that result from

fraud and deceit. Id.

       Conversely, RLI contends that it is entitled to summary judgment because Grimes took

money, not property, and money is unambiguously excluded from coverage under the Policy. ECF

48-1 at 13. Alternatively, RLI maintains that, even if the Court finds that Grimes took covered

property, the Claim is barred by other provisions of the Policy. Id. at 16. Further, RLI avers that



                                                 21
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 22 of 25



each loss is distinct and would be subject to a $25,000 deductible that would exceed the value of

the Claim. Id. at 16-17. Alternatively, RLI maintains that if the thefts are so closely connected as

to constitute “an ongoing single theft scheme,” then the “the date of loss would predate the RLI

Policy,” and Baltimore Scrap would be barred from recovery. Id. at 4, 16-18.

       As noted, the Policy covers “direct physical loss to covered property at a ‘covered location’

caused by a covered peril.” ECF 45-5 at 47. The coverage also extends to “‘theft’ of covered

property” as provided in the “Fraud and Deceit” section. Id. at 51. “[C]overed property,” as

relevant here, is defined as the company’s “business personal property in buildings or structures

at a ‘covered location’ or in the open…on or within 1,000 feet of a ‘covered location.’” Id. at 48.

However, the Policy expressly provides that money is not covered property. Id. at 50.

       The parties vigorously dispute whether Grimes’s actions constituted the taking of “covered

property” or money from Baltimore Scrap. ECF 51 at 4; ECF 52 at 1-2. As I see it, the Policy is

not ambiguous. By its plain language, the Policy only provides coverage for losses to “covered

property.” Covered property is clearly defined and expressly excludes money, which is what

Grimes obtained from plaintiff. And, the terms are enforceable as a matter of law. Clendenin

Bros., 390 Md. at 459, 889 A.2d at 393; Megonnell, 368 Md. at 655, 796 A.2d at 772.

       According to the undisputed facts, on many occasions between March 2011 and October

2014, Grimes entered Baltimore Scrap’s scrap yard with a truck loaded with metal, his truck was

weighed, and then he would ostensibly drive into the scrap yard to unload the metal. ECF 46 at 2;

ECF 48-1 at 7. In reality, on repeated occasions, Grimes drove through the yard and out the back

gate of the facility to unload the metals off site. Id. He then drove back into the yard, had his

truck weighed without the metal, and collected a cash payment for the amount of metal that he

falsely represented to have left inside the yard. Id. Grimes then left Baltimore Scrap and recovered



                                                22
        Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 23 of 25



the metal that he had secretly unloaded off site and continued transporting it for Otis. ECF 48-4

at 15, Tr. 13-20.

       Based on these facts, Baltimore Scrap’s argument revolves around the claim that Grimes

took “covered property,” not money, because he “took the scrap he was paid for and removed it

from the yard.” ECF 46 at 7; ECF 46-7 at 3. However, the plaintiff paints an inaccurate portrait

of Grimes’s conduct. Grimes falsely represented that he was delivering a certain amount of metal

to the scrap yard, but he never actually unloaded any of that metal at the facility. Further, Baltimore

Scrap paid Grimes in cash after he had deposited the material off site.

       The Court is unaware of any authority directly on point. But, the Maryland Commercial

Law Article provides useful guidance. Under Md. Code, (2013 Repl. Vol), § 2-401(2) of the

Commercial Law Article (“C.L.”), “[u]nless otherwise explicitly agreed title passes to the buyer

at the time and place at which the seller completes his performance with reference to the physical

delivery of the goods….” And, “[i]f the contract requires delivery at destination, title passes on

tender there.” Id. § 2-401(2)(b).

       Baltimore Scrap’s employees instructed Grimes to deliver the material in his truck to a

specific area in the scrap yard. ECF 1, ¶ 8; ECF 48-6, ¶ 7. Therefore, title would have passed

from Grimes (or Otis) to Baltimore Scrap upon delivery to that specific area of the facility.

However, Grimes never delivered the material to that location. As a result, title of the goods never

passed to Baltimore Scrap. As such, there was no point during the transaction when the material

actually became Baltimore Scrap’s covered property at a covered location.

       Rather, the material in question was Otis’s property and continued to be Otis’s property

throughout Grimes’s fraudulent scheme. ECF 48-6, ¶¶ 4-5; ECF 48-4 at 15, Tr. 13-20.




                                                  23
           Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 24 of 25



Accordingly, the material on Grimes’s truck cannot be characterized as Baltimore Scrap’s

property. And, Grimes obtained money from Baltimore Scrap as part of his scheme.

       Indeed, until filing this suit, Baltimore Scrap consistently described Grimes’s actions as

the theft of money, not property. During Mr. Burnett’s testimony with RLI, he explained:

“[N]obody stole inventory. I have to have inventory for somebody to steal. I never got anything.

What they got was money.” ECF 48-4 at 31, Tr. 10-13. He also noted that Grimes “didn’t drop

off any [material] for the period he was under review.” Id. at 47, Tr. 20-21. Further, he confirmed

that “it’s [the Baltimore Scrap] position we never received any of this material from Mr. Grimes.”

Id. at 48, Tr. 18-19. And, during the civil trial in the Circuit Court for Baltimore City, Mr. Ross

stated: “I don’t believe [Baltimore Scrap] purchased any scrap metal.” ECF 48-5 at 6, Tr. 14-15.

       Baltimore Scrap does not provide any alternative theories of coverage for the Court to

consider if the loss is considered one of money rather than property. Instead, Baltimore Scrap lays

out the decision for the Court: “If the Court agrees with Baltimore Scrap’s assertion that the Loss

constitutes a loss of property, then there is coverage. For RLI to prevail, the Court must find that

the nature of the Loss was one solely of money.” ECF 51 at 4.

       Because I conclude that Grimes’s actions resulted in a loss of money, not property, and

money is clearly not covered property under the Policy, RLI did not breach its contract with

Baltimore Scrap by denying coverage for the Claim. 5

                                      IV.    Conclusion

       For the foregoing reasons, I shall deny the Baltimore Scrap Motion (ECF 46) and grant the




       5
         Because I conclude that Baltimore Scrap’s Claim is precluded from coverage because it
lost money, not “covered property,” I need not consider RLI’s alternative arguments for the denial
of coverage. See ECF 48-1 at 16-17.

                                                24
       Case 1:18-cv-02743-ELH Document 53 Filed 10/09/20 Page 25 of 25



RLI Motion (ECF 48).

       An Order follows, consistent with this Memorandum Opinion.


Date: October 9, 2020                            _______/s/______________
                                                 Ellen L. Hollander
                                                 United States District Judge




                                            25
